Citation Nr: 1032513	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-09 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 
1999.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

In February 2009, the Veteran attended an informal hearing with a 
Decision Review Officer (DRO) at the Cleveland RO.  At this time, 
he withdrew his appeals of the issues of entitlement to increased 
ratings for hypertension and erectile dysfunction and entitlement 
to service connection for left knee strain with degenerative 
joint disease and anxiety.  He also submitted a signed statement 
indicating his wish to withdraw these claims.  Regulations 
provide that an appeal may be withdrawn in writing at any time 
before the Board promulgates a decision by an appellant or by his 
or her authorized representative.  38 C.F.R. §§ 20.202, 20.204 
(2009).  These claims are therefore deemed to have been 
withdrawn.

At his July 2010 Board hearing, the Veteran withdrew his appeal 
of entitlement to a rating in excess of 10 percent for right knee 
strain with arthritis.  As this withdrawal appears in the hearing 
transcript and has been reduced to writing, this claim has also 
been properly withdrawn and is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran has claimed entitlement to a rating in excess of 10 
percent for a lumbosacral strain.  He essentially contends that 
this disability has gotten worse since his last VA examination.

The record reflects that the Veteran last underwent a VA 
examination for this disability in October 2009.  At his July 
2010 hearing, the Veteran testified that his condition has 
worsened since this examination.  Specifically, the October 2009 
VA examination report reflects that the Veteran's pain radiated 
down his bilateral buttocks, groin, and thighs.  He testified at 
his July 2010 hearing that his low back pain now radiates down 
into his legs, reporting that the pain from his lower back "goes 
down into my - to the rest of my body, especially my thighs and 
my calves."

The Board recognizes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and 'may provide sufficient support 
for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds that the Veteran is 
competent to report that his pain now radiates farther down his 
lower extremities than was noted on his October 2009 VA 
examination report.  The Board therefore finds that a remand is 
necessary in order to schedule new a VA examination to assess the 
severity of the Veteran's lumbosacral strain and any neurological 
component of this disability.

 Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for the 
Veteran to undergo a VA examination to 
determine the nature and extent of his 
service-connected lumbosacral strain.  The 
Veteran's claims folder should be made 
available to the examiner, and the examiner 
is requested to review the claims folder in 
conjunction with the examination.  Any tests 
or studies deemed necessary should be 
conducted.  The examiner should list the 
range of motion of the Veteran's 
thoracolumbar spine in all pertinent 
directions.  After reviewing the claims 
folder, obtaining a history of complaints 
from the Veteran, and conducting a thorough 
examination of the Veteran, the examiner 
should respond to each of the following 
inquiries:

a.  Does the thoracolumbar spine exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use attributable 
to the service-connected disability (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to these 
symptoms)?

b.  Does pain significantly limit functional 
ability during flare-ups or when the 
thoracolumbar spine is used repeatedly over a 
period of time (these determinations should 
also, if feasible, be portrayed in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups)?

c.  Please identify any neurological findings 
related to the service-connected lumbosacral 
spine disability and fully describe the 
extent and severity of those symptoms.  The 
examiner should specifically assess whether 
the Veteran has a nerve disability in either 
lower extremity and, if such disability is 
found, should identify the exact nerves that 
are affected and describe the severity of 
disability including any paralysis that is 
found.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


